DETAILED ACTION
	This office action is in response to the electronic filing of a terminal disclaimer on August 4, 2022, with the formal response dated August 3, 2022.  This terminal disclaimer was approved and placed in the record, via automatic electronic filing.
Claims 1-8 and 16-27 remain pending and are now in condition for allowance, with claim 1 being the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,877,300 B2 has been reviewed and is accepted (via electronic filing).  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 and 16-27 are allowed over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Komura US ‘349 (cited herein as PTO-892 form reference A); Murray US ‘821; Hu US ‘536; Chiles US ‘918; Fathpour NPL; Blasl US ‘037) does not expressly teach or reasonably suggest, in combination, the amended features of claim 1 (see original amendment dated on January 27, 2022) that require the “heterogenous structure” to be external to the integrated photonics structure, and further “having field sensitive material” in such a heterogenous structure.  Note the feature of “field sensitive material” in the context of the current application and drawings.  Of note are the prior art references used in the rejections mailed on September 27, 2021 and Komura US ‘349.  None of these prior art references teach or reasonably suggest such a “field sensitive material” being located in an external heterogenous structure to the base integrated photonics structure.  Based on the context of Applicant’s specification and figures, this “field sensitive material” of the heterogenous structure interrelates with features found in the integrated photonics structure, noting language such as dependent claims 2-3 (the “field generating electrically conductive structure”).  In particular, Komura ‘349 (note Figs. 2-3) pertains to an integrated photonics structure 22 that includes a dielectric stack and waveguide 35 disposed within the stack, with a heterogenous structure 23 external to the integrated photonics structure, and a field generating electrically conductive structure 33 disposed within the dielectric stack (para [0047]).  However, there is no clear disclosure in Komura ‘349 for the heterogenous structure 23 to be “having field sensitive material” in the context of the current application and the inventive concept found therein.  For these reasons, the Examiner is unable to present a prima facie case of obviousness for amended independent claim 1.  Claims 2-8 and 16-27 are also allowable based on their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see filing of a terminal disclaimer on August 4, 2022, have been fully considered and are persuasive.  Based on the filing of a terminal disclaimer to the ‘300 parent patent, all non-statutory double patenting rejections mailed on February 9, 2022 have been withdrawn.  Claims 1-8 and 16-27 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 15, 2022